PER CURIAM.
This is an appeal from the entry of summary judgments against the plaintiffs in a medical malpractice case. We reverse.
The burden of proving the absence of a genuine issue of material fact is upon the moving party. Until it is determined that the movant has successfully met this burden, the opposing party is under no obligation to show that issues do remain. Holl v. Talcott, 191 So.2d 40 (Fla.1966). From our review of the record on appeal we conclude that appellees failed to meet this burden.
REVERSED AND REMANDED.
CROSS and ALDERMAN, JJ., and NE-WELL, EMERY J., Associate Judge, concur.